400 F.2d 360
Vern Leroy STOVER, Petitioner and Appellant,v.UNITED STATES of America, Respondent and Appellee.
No. 22276.
United States Court of Appeals Ninth Circuit.
September 13, 1968.

Vern L. Stover, in pro. per.
Sidney I. Lezak, U. S. Atty., M. L. Morehouse, Asst. U. S. Atty., Portland, Or., for appellee.
Before CHAMBERS and MERRILL, Circuit Judges, and CROCKER, District Judge.
PER CURIAM:


1
On February 19, 1964, appellant was sentenced to ten years' imprisonment for bank robbery. He could have received twenty years. The district judge here has specified that the ten years was in addition to the 69 days spent in jail after arrest and before sentence. Stover wants credit for the 69 days on the 10 year sentence.


2
Stapf v. United States, 125 U.S.App. D.C. 100, 367 F.2d 326, and Dunn v. United States, 4 Cir., 376 F.2d 191, really support the goverment on the facts here. They are of no use in this case to the petitioner.


3
Order affirmed.